Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 TRANS WORLD ENTERTAINMENT CORPORATION RESTRICTED SHARE UNIT AGREEMENT THIS AGREEMENT, dated as of , 2008, between Trans World Entertainment Corporation (the Company), a New York corporation, and (the Employee). WHEREAS, the Employee has been granted the following award under the Companys 2005 Long Term Incentive and Share Award Plan (the Plan); NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, and for other good and valuable consideration, the parties hereto agree as follows. 1. Award .
